Citation Nr: 0936279	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-07 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1987 to July 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on 
appeal.  In April 2008, the claims were remanded by the Board 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional development.

With respect to the Veteran's right shoulder disability, in 
September 2005 the Board remanded the claim for a VA 
examination and opinion regarding whether the Veteran's right 
shoulder disability was related to his service.  Pursuant to 
the Board's remand, the Veteran was afforded a VA examination 
in March 2007 at which time the examiner determined that 
while there was record of a complaint of a right shoulder 
disability on separation from service, because there was no 
in-service evidence of treatment for a right shoulder 
disability, he was unable to opine as to the relationship 
between the Veteran's current right shoulder disability and 
his in-service complaints.  In so determining, the examiner 
neglected to take into consideration the Veteran's statements 
regarding his history of the right shoulder disability, as 
well as the lay statements provided by the Veteran's fellow 
service members.  As the Veteran and his fellow service 
members provided credible testimony regarding the incurrence 
of the injury, and the Veteran is competent to testify as to 
both the incurrence and continuity of symptomatology 
associated with the injury, the Board found that the 
examination report was not adequate for rating purposes.  
Accordingly, in April 2008 the Board remanded the claim for 
another VA examination and opinion concerning whether the 
Veteran's right shoulder disability was related to his 
service.  Pursuant to the Board's remand, the Veteran was 
afforded a VA examination in May 2008, at which time the 
examiner could not provide an opinion as to whether the 
Veteran's right shoulder was related to his service without 
resort to speculation.  The examiners' failure to address 
whether the Veteran's right shoulder disability was related 
to his service rendered the March 2007 and May 2008 reports 
of examination inadequate for rating purposes.  A remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  In addition, the Board notes that once 
VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, the Board has no discretion and must remand 
the claim.  The Board must remand for another examination to 
determine whether the Veteran's right shoulder disability is 
related to his service.  In this regard, the examiner should 
specifically reconcile his/her opinion with the March 2007 
and May 2008 VA opinions, and any other opinions of record. 

With respect to the Veteran's gastrointestinal disability, in 
September 2005 the Board remanded the claim for an opinion as 
to whether the Veteran's PTSD caused or aggravated his GERD.  
In an October 2001 post-service record, it was indicated that 
the Veteran's GERD was worsened as a result of his anxiety.  
In an April 2006 VA medical record, the Veteran's treating 
physician opined that his GERD symptoms were exacerbated by 
PTSD symptoms.  In the March 2007 report of examination, the 
examiner opined that it was possible for GERD to occur either 
with or without a concurrent diagnosis of PTSD.  The examiner 
additionally stated that the two disorders had different 
etiologies.  However, the examiner failed to address whether 
the Veteran's GERD is caused or aggravated by his PTSD.  
Accordingly, in April 2008 the Board remanded the claim for 
another VA examination and opinion as to whether the 
Veteran's GERD was either caused or aggravated by anti-
inflammatory medications prescribed for his right shoulder 
disability.  Pursuant to the Board's remand, the Veteran was 
afforded a VA examination May 2008, at which time the 
examiner could not provide an opinion as to whether the 
Veteran's GERD was aggravated by NSAIDS, anxiety, or PTSD 
without resorting to speculation.  The examiners' failure to 
address whether the Veteran's GERD is aggravated by anti-
inflammatory medications prescribed for his right shoulder 
disability or PTSD render the March 2007 and May 2008 reports 
of examination inadequate for rating purposes.  A remand by 
the Board confers on the Veteran, as a matter of law, the 
right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).   The Board must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).   As it remains unclear to the Board whether the 
Veteran's GERD is related to his service, a remand for a 
third VA examination and opinion is necessary to comply with 
the September 2005 and April 2008 remand instructions.  In 
this regard, the examiner should specifically reconcile 
his/her opinion with the October 2001, April 2006, March 
2007, and May 2008 records, and any other opinions of record.

Finally, in February 2003 the Veteran indicated that he has 
been in receipt of benefits from the Social Security 
Administration (SSA) since January 2003.  Since the SSA 
decision and the records upon which this grant of benefits 
was based are not included in the claims folder, those 
records should also be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  In addition, the Board notes that the 
most recent VA medical records are dated in April 2007.  To 
aid in adjudication, any subsequent VA medical records should 
be obtained.  38 C.F.R. § 3.159 (c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  
All efforts to obtain these records should 
be documented in the claims folder.  

2.  Obtain the Veteran's VA treatment 
records dated since April 2007.  All 
efforts to obtain these records should be 
documented in the claims folder.  

3.  Schedule a VA examination to determine 
the current nature and etiology of any 
current right shoulder disability.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the March 
2007 and May 2008 VA examinations and 
opinions.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
opinion:

(a)  Diagnose any current right 
shoulder disability and provide an 
opinion as to the approximate date of 
onset of the right shoulder disability.

(b)  The physician should provide an 
opinion as to whether it is less likely 
than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), 
or more likely than not (greater than 
50 percent probability) that any right 
shoulder disability was incurred in or 
aggravated by the Veteran's service, 
including in-service complaints of a 
"trick" right shoulder?  The examiner 
must consider the Veteran's statements 
regarding the incurrence of the right 
shoulder disability, in addition to his 
statement regarding the continuity of 
symptomatology, as well as the lay 
statements provided by the Veteran's 
fellow service members regarding the 
incurrence of the injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(noting that an examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury and relied on lack of 
evidence in service medical records to 
provide negative opinion).

4.  Schedule a VA examination to determine 
the current nature and etiology of any 
current gastrointestinal disability.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the October 
2001, April 2006, March 2007, and May 2008 
examinations and opinions.  The rationale 
for all opinions must be provided.  
Specifically, the examiner should provide 
the following opinion:

(a)  Diagnose any current 
gastrointestinal disability.

(b)  The physician should provide an 
opinion as to whether it is less likely 
than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), 
or more likely than not (greater than 
50 percent probability) that any 
gastrointestinal disability, including 
GERD, was incurred in or aggravated by 
the Veteran's service?  

(c)  The physician should provide an 
opinion as to whether it is less likely 
than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), 
or more likely than not (greater than 
50 percent probability) that any 
gastrointestinal disability is 
proximately due to or the result of any 
service-connected PTSD?

(d)  The physician should provide an 
opinion as to whether it is less likely 
than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), 
or more likely than not (greater than 
50 percent probability) that any 
gastrointestinal disability has been 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disease) by the Veteran's service-
connected PTSD?  If PTSD aggravates a 
gastrointestinal disability, the 
examiner should identify the percentage 
of disability which is attributable to 
the aggravation.

(e)  The physician should provide an 
opinion as to whether it is less likely 
than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), 
or more likely than not (greater than 
50 percent probability) that any 
gastrointestinal disability has been 
caused or aggravated (permanently 
increased in severity beyond the 
natural progress of the disease) by 
anti-inflammatory medications 
prescribed for his right shoulder 
disability?  If the use of such 
medication aggravates a 
gastrointestinal disability, the 
examiner should identify the percentage 
of disability which is attributable to 
the aggravation.

5.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

